Citation Nr: 1818433	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1976. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision dated in March 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In June 2017, the Board remanded this matter to the agency of original jurisdiction (AOJ) for further development.  After accomplishing additional development, the AOJ continued the denial of the claim (as reflected in the October 2017 supplemental statement of the case (SSOC)) and returned this matter to the Board for further appellate consideration.

In October 2017, the Veteran's attorney requested a thirty day extension to obtain and submit additional evidence and/or argument in support of this appeal.  In March 2018, the Board granted this request.  As the claim on appeal is granted in full, the Board finds that the Veteran is not prejudiced by deciding the claim prior to the completion of the thirty day extension.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's current diagnoses of PTSD and major depressive disorder are related to an in-service stressor that is supported by credible evidence.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD and major depressive disorder were incurred during active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Analysis

The Veteran contends that he has PTSD caused by active military service.  Specifically, he asserts that he has a current diagnosis of PTSD that is due to the in-service stressors of harassment and sexual assault.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Board notes VA has amended 38 C.F.R. § 4.125(a) to require the diagnosis of a mental disorder to conform to DSM-5, but this amendment does not apply to cases such as this one that were certified to the Board prior to August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14308 (Mar. 19, 2015).

As an initial matter, the Board observes that the medical opinions of record indicate that the Veteran had symptoms of a psychiatric disability prior to military service.  See VA medical opinions dated in July 2011, July 2017, and September 2017.  Nonetheless, the presumption of soundness applies in this case.  VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C. § 1111.  The Veteran's December 1974 enlistment examination report reveals that the Veteran's had a normal psychiatric evaluation.  Accordingly, a psychiatric disorder to include PTSD and major depressive disorder were not noted upon entry into service and therefore, the Veteran is presumed to have been sound upon entry.  

As the presumption of soundness applies, the burden shifts to the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The medical opinions asserting that the Veteran demonstrated symptoms of a mental health disorder prior to service were based on a history (such as physical abuse in his childhood and a suicide attempt at the age of 11) provided by the Veteran.  These opinions do not amount to clear and convincing evidence that his current disability existed prior to service, especially in light of the entry examination findings of normal mental health.  The United States Court of Appeals for Veterans Claims has held that lay statements by a veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  Accordingly, the Board finds that the medical opinions from the July 2011 and July 2017 VA examiners that relied on the lay statements of the Veteran with respect to providing a history of psychiatric symptoms are not enough to rebut the presumption of soundness.  As the presumption of soundness has not been rebutted by clear and unmistakable evidence that the Veteran's PTSD and depression existed prior to active military service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred during active military service.  See 38 U.S.C. §§ 1110.

In assessing the Veteran's service connection claim for a psychiatric disability, the Board must first determine whether the Veteran has a current diagnosis of the claimed disability.  A January 2011 letter from the Billings Veteran Center reveals that the Veteran was diagnosed with PTSD.  A February 2011 VA examination reveals a diagnosis of PTSD, provisional, and depressive disorder.  VA treatment records show that the Veteran has a current diagnosis of a PTSD.  Private treatment record dated in January 2015 provides a diagnoses of PTSD and major depressive disorder, severe.  A VA examination dated in July 2017 also reflects a diagnosis of PTSD and major depressive disorder.  Thus, the Veteran has a current diagnosis of a psychiatric disorder.

Furthermore, the medical evidence of record shows that the Veteran's PTSD and depressive disorder are at least in part related to the alleged in-service stressors.  Specifically, a September 2010 VA treatment record reflects that the Veteran was diagnosed with recurrent major depression related to military sexual trauma.  The January 2011 letter from the Veteran's social worker reveals that the Veteran was diagnosed with PTSD related to military sexual trauma.  A VA treatment record dated in April 2011 shows the Veteran was diagnosed with PTSD secondary to military sexual trauma in 1975.  

With respect to the issue of whether the alleged in-service stressors occurred, the Veteran's stressors are not related to combat or the fear of hostile military or terrorist activity, but harassment and sexual assault.  Thus, there must be credible supporting evidence of the alleged in-service stressors.  See 38 C.F.R. § 3.304(f).

As the PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

With respect to the Veteran's claimed in-service personal assault, he contends that he was assaulted and sodomized with a fire extinguisher nozzle and hose by approximately fifteen fellow marines while he was coming out of the shower in October 1975.  The Veteran explained that after the incident he was in fear of his personal safety, being hazed, and that another horrendous incident would occur.  See November 2010 Statement in Support of PTSD secondary to Personal Assault.  The Veteran's service records do not document that the Veteran reported harassment or sexual assault during service or sought medical treatment related to the assault during service.  This is consistent with the Veteran's statements that he did not report the rape, because he was too shocked and ashamed regarding the incident.  However, an October 1975 service treatment record reveals that the Veteran was transferred to the psychiatric department from the dispensary.  The Veteran's chief complaints were feelings of anxiety, crying spells, and overt suicidal ideations.  The Veteran reported that his stepfather died in August and he went home for 28 days of emergency leave.  Prior to admission, the Veteran bought some drugs at the an Okinawan drugstore and mixed these with whiskey.  He was found by a staff sergeant, who referred him to the dispensary.  He was diagnosed with borderline personality with depression.  A psychiatric evaluation dated in November 1975 shows that the Veteran was admitted to the Psychiatry Service in Bremerton Washington via medical evacuation from the U.S. Army Hospital in Okinawa where he was for eight days with complaints of anxiety, crying spells, and suicidal feelings.  The Veteran reported being depressed and anxious since joining the Marine Corps, but that approximately a month prior to the admission he became more depressed with feelings of possibly killing himself with a shotgun, sporadic weeping, and feeling very low.  The mental health examination noted that the content of thought during the examination revolved around feeling trapped in service and that he wanted to get out any way he could.  The Veteran was diagnosed with immature personality, manifested by defective coping in the face of normal stresses, poor impulse control, and low frustration tolerance.  

The Board notes that the contemporaneous medical evidence around the time the Veteran attempted to commit suicide or self-harm and psychiatric treatment in-service does not indicate that it was a result of harassment and/or sexual assault.  Nonetheless, the February 2011 VA examiner noted that the Veteran's hospitalization shortly after the claimed military sexual trauma is a possible indicator as the Veteran reported that he was uncomfortable reporting the military sexual trauma during his treatment and evaluation.  Although, he noted that this indicator is equivocal at best.  The Veteran asserts that from October 1975 to the time of discharge, things went steadily downhill due to his sudden mental health issues and changes in behavior.  The Board finds it persuasive that the Veteran's service treatment documented that the Veteran experienced an increase in psychiatric symptoms around the time of the alleged incident and expressed an interest in leaving service any way possible as a supporting evidence of the occurrence of the in-service sexual trauma.  Considering all of the evidence of record together, the Board concludes that record contains credible supporting evidence that it is at least as likely as not that the Veteran experienced sexual trauma during service. 

Based on the foregoing, the Board finds that the Veteran has presented sufficient supporting evidence as to whether his in-service sexual trauma occurred.  Accordingly, the Board resolves reasonable doubt in favor of the Veteran by finding that his PTSD and depressive disorders are in part a result of the sexual trauma during service.  38 U.S.C. § 5107(b).  Accordingly, service connection for PTSD and major depressive disorder is warranted. 


ORDER

Service connection for PTSD and major depressive disorder is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


